Exhibit 10.56

 

FIRST AMENDMENT TO

 

LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 18th day of July, 2005, by and between Silicon Valley Bank
(“Bank”) and Nuvelo, Inc., a Delaware corporation (“Borrower”) whose address is
675 Almanor Avenue, Sunnyvale, California 94085.

 

RECITALS

 

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 30, 2004, (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement to (i) increase the
amount available to be borrowed under the Revolving Line and (ii) extend the
maturity date.

 

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Amendments to Loan Agreement.

 

2.1 Section 2.1.1 (Revolving Advances). Sub letter (b) of Section 2.1.1 is
hereby amended in part to provide that interest on each Advance shall be paid on
the 29th of each month.

 

2.2 Section 6.6 (Operating and Investment Accounts). Notwithstanding anything to
the contrary contained in Section 6.6, Borrower may maintain (a) its certificate
of deposit with Union Bank of California in an amount not to exceed $191,000
until Borrower’s Letter of Credit with Union Bank of California has expired and
(b) an operating account at Union Bank of California to collect interest on such
certificate of deposit, provided, however, at such time when the Letter of
Credit has expired, Borrower shall transfer the funds evidenced by the
certificate of deposit to its accounts with or through Bank.

 



--------------------------------------------------------------------------------

2.3 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following;

 

“Committed Revolving Line” is an Advance or Advances in an aggregate amount of
up to $8,000,000.

 

“Revolving Maturity Date” is August 29, 2006.

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

4.3 The Articles of Incorporation and By-Laws of Borrower, as publicly available
or provided to Bank, are in full force and effect as of the date of this
Amendment;

 

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower,

 



--------------------------------------------------------------------------------

(c) any order, judgment or decree of any court or other governmental or public
body or authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

 

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

 

4.7 This Amendment has been duly executed and delivered by Borrower and Bank and
is the binding obligation of Borrower and Bank, enforceable against Borrower and
Bank in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, liquidation, moratorium or other
similar laws of general application and equitable principles relating to or
affecting creditors’ rights.

 

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

[Signature page follows.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK       BORROWER

Silicon Valley Bank

     

Nuvelo, Inc.

By: 

 

/s/ Liam Fairbairn

     

By: 

 

/s/ Lee Bendekgey

Name: 

 

Liam Fairbairn

     

Name: 

 

Lee Bendekgey

Title: 

 

Relationship Manager

     

Title: 

 

SVP, CFO & General Counsel

 